DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 

Response to Remark

This communication is considered fully responsive to the amendment filed on  11/29/2021.
Claim 1-20 have been amended. 
No claim has been added and no claim has been cancelled.

Response to Arguments
Applicant’s arguments, filed on 11/29/2021, with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner found features modified  to claims that have changed the scope of the invention, Therefore, Applicant’s remarks regarding rejection under 35 U.S.C 102/103 for the claims are moot. Applicant's remarks are considered as forward looking statement for the newly reconstructed claims.

In view of the applicant’s amendment to the claims, the examiner has clarified and remapped the rejection to the argued claim limitations in details, using the prior art of record in the current prosecution of the claims as well a new prior art. See WANG et al. (US 20210076250 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (US 20210076250 A1; hereinafter as “WANG”) in view of Haddad et al. (US 20150003455 A1; hereinafter as “Haddad”).


	With respect to independent claims: 
Regarding claim 14, WANG teaches a mobile network - fabric network gateway (See Fig. 1: MEC Server 124, Fig. 2)  configured to facilitate communications between a host device or server of a network fabric (see Fig. 1: Subscriber Server 114 in Fig. 1 of core network) and a user equipment (UE)  (see fig. 1: UE 140 ) connected in a mobile network (see Fig. 1: a mobile network 100: [0031]), comprising: 

    PNG
    media_image1.png
    451
    808
    media_image1.png
    Greyscale

a first interface for connecting to the enterprise network fabric (RAN 120 interface, Fig. 2: network Interface 202 connect to CORE NETWORK); 
a second interface for connecting to the mobile network (see fig Network interface component 202 is a component (e.g., hardware) configured to communicate with base station 122 : [0038]); 
a memory (see fig. 2: MEMORY 206: [0038]); and 
one or more processing elements configured (see fig. 2: Controller 202: [0038]-[0039]) to: 
receive and process one or more Internet Protocol (IP) packets of an IP traffic flow that is communicated in accordance with network fabric policy data associated with a group policy of the enterprise network fabric (Fig. 5 element 502: Aforesaid MEC Server/QoS Selector 202 receives/monitors QoS profile for UE 140: “identification of a service request for a MEC service initiated by mobile device 140”: “A triggering event may comprise a change in network conditions within RAN 120. A triggering event may comprise a determination that a battery level in mobile device 140 drops below a threshold. A triggering event may comprise a handover of a MEC service from another MEC server/RAN, a change or modification of the MEC service, etc”:  [0046]; “With the MEC QoS policy, MEC server 740 monitors for a triggering event that triggers selection of a QoS profile for a MEC service, such as a service request for a MEC service initiated by UE 732”: [0057]; internet protocol packets: [0051]); 
select mobile network policy data that corresponds to in satisfaction of the network fabric policy data, based on stored policy mappings between a set of network fabric policy profiles of the enterprise network fabric and a set of mobile network policy profiles of the mobile network (see fig. 5 element 504: “QoS selector 212 selects a QoS profile for a user plane connection established for the MEC service between mobile device 140 and an edge application 126-128 from QoS profile options 401-404 in QoS policy 220 (step 504)”: [0047], See Fig. 4: “selection criteria 410 may include, inter alia,… an edge application ID, a MEC service type, network conditions (e.g., MEC server load, RAN usage, etc.), any device information that can be detected by RAN 120 such as UE battery level, etc. The QoS profile ID 411 is mapped to, points to, or is used to indicate a particular QoS profile. The charging plan 412 indicates the charging rate for a QoS profile, and may be static or dynamic. A dynamic charging rate may be based on the selection criteria 410 or other criteria. The additional QoS information 413 may include a special bit rate, notification control parameters, etc.”: [0043]; “If a previous QoS policy 220 is stored in memory 206, then policy manager 210 may delete the previous QoS policy 220 when storing the newly-received QoS policy 220. Core network 110 or policy manager 210 may assign a validity timer to QoS policy 220, which may be stored in memory 206 along with QoS policy 220. Method 300 then returns to step 304. Thus, policy manager 210 keeps an updated copy of the QoS policy 220 for mobile device 140 in memory 206, which may be used to select QoS profiles for MEC services that are initiated for mobile device 140”L [0042]); 
after the mobile network policy data are selected in satisfaction of the network fabric policy data, request a bearer or a Quality of Service (QoS) flow of the mobile network to be established in satisfaction of the mobile network policy data (see fig. 5 element 506: QoS selector 212 then provides a QoS profile ID 411 (e.g., a QoS Flow ID (QFI)), that is mapped to the selected QoS profile, to base station 122 to enforce the selected QoS profile on the user plane connection (step 506). QoS selector 212 may optionally send a notification to mobile device 140 indicating the QoS profile ID (or the QoS profile itself) (step 508) through base station 122”: [0048]); 

 While WANG teaches after the mobile network policy data are selected in satisfaction of the network fabric policy data, request a bearer or a Quality of Service (QoS) flow of the mobile network to be established in satisfaction of the mobile network policy data; 
WANG does not expressively teach:  wherein each one of the one or more IP packets of the IP traffic flow comprises an outer IP packet that encapsulates an inner IP packet in accordance with a tunneling protocol; wherein the one or more IP packets of the IP traffic flow are each processed by decapsulating the outer IP packet and re-encapsulating the inner IP packet of the outer IP packet in accordance with the tunneling protocol to produce one or more corresponding IP packets of a corresponding IP traffic flow; and direct the one or more corresponding IP packets of the corresponding IP traffic flow over the bearer or the QoS flow of the mobile network for communication to the UE connected in the mobile network.  

Haddad, in the same field of endeavor, discloses: 
wherein each one of the one or more IP packets of the IP traffic flow comprises an outer IP packet that encapsulates an inner IP packet in accordance with a tunneling protocol ( “functions at an evolved service node”: “At block 652, the evolved service node receives a double-encapsulated data packet from one of the E-xTR nodes as set forth above”:  [0041]; Tunnel Routing : [0024]; An example of network-infrastructure-based separation technology is LISP or Locator/Identifier Separation Protocol, which is a "map-and-encapsulate" protocol standardized according to RFC 6830 specification, incorporated by reference herein. : [0027]); 
wherein processing the one or more IP packets of the IP traffic flow comprises, for each IP packet, decapsulating the outer IP packet and re-encapsulating the inner IP packet of the outer IP packet in accordance with the tunneling protocol for producing one or more corresponding IP packets of a corresponding IP traffic flow (encapsulation and decapsulation of traffic packets: “At block 654, the L-xTR functionality associated with the service node is operative to perform IP address binding/mapping relationships, which may be stored in a suitable database (e.g., a local cache). The L-xTR functionality is also configured to remove both EID/RLOC encapsulations (i.e., decapsulation) of the double-capsulated data packet and send the data packet to a service logic module or entity to obtain the requisite service” [0041]);
and direct the one or more corresponding IP packets of the corresponding IP traffic flow over the bearer or the QoS flow of the mobile network for communication to the UE connected in the mobile network (After obtaining the requisite services (as per the services chaining policy), the data packet flow is then transmitted to a destination domain (block 516).: [0039]; IP packet is routed: [0026]).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of Haddad to the method of WANG in order to provide encapsulation and decapsulation service in tunnel protocol/LISP. (Haddad, [0041], [0027]). The motivation would be to improve and enhance map-and-encapsulate for identifying various service chaining paths pursuant to the applicable chaining policies (Haddad, [0027]-[0028]).

Regarding claim 1, the claim is interpreted and rejected for the same reason as set forth in claim 14.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 14.

With respect to dependent claims: 
Regarding claim 2, WANG in view of Haddad teach claim 1 as above. Furthermore, Haddad teaches, the method of claim 1, which is performed by the network node comprising a mobile network - fabric network gateway (Software-Defined Network (SDN). : [0048], with Ingress Tunnel Router (ITRs) as shown in Fig. 1-2, also : [0024]). 

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of Haddad to the method of WANG in order to provide encapsulation and decapsulation service in tunnel protocol/LISP. (Haddad, [0041], [0027]). The motivation would be to improve and enhance map-and-encapsulate for identifying various service chaining paths pursuant to the applicable chaining policies (Haddad, [0027]-[0028]).

Regarding claim 3, WANG in view of Haddad teach claim 1 as above. Furthermore, Haddad teaches, the method of claim 1,wherein the tunneling protocol comprises a Locator ID Separation Protocol (LISP) (“functions at an evolved service node”: “At block 652, the evolved service node receives a double-encapsulated data packet from one of the E-xTR nodes as set forth above”:  [0041]; Tunnel Routing : [0024]; An example of network-infrastructure-based separation technology is LISP or Locator/Identifier Separation Protocol, which is a "map-and-encapsulate" protocol standardized according to RFC 6830 specification, incorporated by reference herein. : [0027]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of Haddad to the method of WANG in order to provide encapsulation and decapsulation service in tunnel protocol/LISP. (Haddad, [0041], [0027]). The motivation would be to improve and enhance map-and-encapsulate for identifying various service chaining paths pursuant to the applicable chaining policies (Haddad, [0027]-[0028]). 

Regarding claim 4, WANG in view of Haddad teach claim 1 as above. Furthermore, Haddad teaches, the method of claim 1, wherein the network fabric comprises a software-defined access network  (Software-Defined Network (SDN). : [0048].

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of Haddad to the method of WANG in order to provide encapsulation and decapsulation service in tunnel protocol/LISP. (Haddad, [0041], [0027]). The motivation would be to improve and enhance map-and-encapsulate for identifying various service chaining paths pursuant to the applicable chaining policies (Haddad, [0027]-[0028]). 

Regarding claim 5, WANG in view of Haddad teach claim 1 as above. Furthermore, WANG teaches, at the network node, causing  a traffic flow template (TFT) or a packet detection rule (PDR) to be generated for the bearer or the QoS flow, and applying the TFT or the PDR in order to direct the one or more corresponding IP packets of the corresponding IP traffic flow over the bearer or the QoS flow (“A QoS profile contains QoS parameters that define the QoS for a user plane connection, such as a QoS ID (e.g., 5QI), an Allocation and Retention Priority (ARP), Guaranteed Flow Bit Rate (GFBR) and Maximum Flow Bit Rate (MFBR) for UL and DL traffic for a Guaranteed Bit Rate (GBR) flow, a Reflective QoS Attribute (RQA) for a non-GBR flow, notification control, etc. The QoS ID references QoS characteristics that describe the packet forwarding treatment for a QoS flow between a mobile device and a MEC server, such as resource type”: [0044]). 
Regarding claim 6, WANG in view of Haddad teach claim 1 as above. Furthermore, Haddad teaches, the method of claim 1, wherein the network fabric policy data associated with the group policy is defined by at least a scalable or security group tag (SGT) (Group ID: [0026]). 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of Haddad to the method of WANG in order to provide encapsulation and decapsulation service in tunnel protocol/LISP. (Haddad, [0041], [0027]). The motivation would be to improve and enhance map-and-encapsulate for identifying various service chaining paths pursuant to the applicable chaining policies (Haddad, [0027]-[0028]). 

Regarding claim 7, WANG in view of Haddad teach claim 1 as above. Furthermore, WANG teaches, wherein the mobile network policy data comprises at least one of a quality of service (QoS) class identifier (QCI), a QoS policy, an allocation and retention policy (ARP), a guaranteed bit rate (GBR), and a maximum bit rate (MBR) (A QoS profile contains QoS parameters that define the QoS for a user plane connection, such as a QoS ID (e.g., 5QI), an Allocation and Retention Priority (ARP), Guaranteed Flow Bit Rate (GFBR) and Maximum Flow Bit Rate (MFBR) for UL and DL traffic for a Guaranteed Bit Rate (GBR) flow, a Reflective QoS Attribute (RQA) for a non-GBR flow, notification control, etc. The QoS ID references QoS characteristics that describe the packet forwarding treatment for a QoS flow between a mobile device and a MEC server, such as resource type (GBR, delay critical GBR, or Non-GBR), priority level, packet delay budget, packet error rate, and averaging window: [0044]).
Regarding claim 8, WANG in view of Haddad teach claim 1 as above. Furthermore, WANG teaches, the method of claim 1, further comprising: at the network node; performing the selecting and the requesting in response to receiving one or more messages indicating an initiation of the communications from the host device or server; and after requesting the bearer or the QoS flow to be established, performing the receiving, the processing, and the directing (see fig. 3 elements  306, 308: A QoS policy is a set of information determined by core network 110 which allows MEC server 124 to select a QoS profile for a user plane connection established for a MEC service. In this embodiment, the QoS policy includes a plurality of QoS profile options for mobile device 140. Policy manager 210 receives the QoS policy from core network 110 (step 308): [0042]). 
Regarding claim 9, WANG in view of Haddad teach claim 1 as above. Furthermore, WANG teaches, the method of claim 1, further comprising: receiving policy mappings in accordance with a subscription-based mechanism with a controller or a host-tracking database, and storing the policy mappings in memory. (see fig. 3: store the QOS policy in memory: [0042]). 
Regarding claim 10, WANG in view of Haddad teach claim 1 as above. Furthermore, Haddad teaches, The method of claim 1, wherein the inner IP  packet has one or more virtual network headers which include an identifier of a virtual network and an identifier of a policy group associated with the group policy of the enterprise network fabric (see fig. 3 where Services Chaining assigned with IDs: : [0031]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of Haddad to the method of WANG in order to provide encapsulation and decapsulation service in tunnel protocol/LISP. (Haddad, [0041], [0027]). The motivation would be to improve and enhance map-and-encapsulate for identifying various service chaining paths pursuant to the applicable chaining policies (Haddad, [0027]-[0028]). 

Regarding claim 11, WANG in view of Haddad teach claim 10 as above. Furthermore, Haddad teaches, The method of claim 10, further comprising: determining the network fabric policy data based on the group policy identified in the one or more virtual network headers of the inner IP packet, wherein selecting the mobile network policy data is performed after determining the network fabric policy data (virtual header with Ids: [0034]-[0035]). 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of Haddad to the method of WANG in order to provide encapsulation and decapsulation service in tunnel protocol/LISP. (Haddad, [0041], [0027]). The motivation would be to improve and enhance map-and-encapsulate for identifying various service chaining paths pursuant to the applicable chaining policies (Haddad, [0027]-[0028]). 

Regarding claim 12, WANG in view of Haddad teach claim 10 as above. Furthermore, Haddad  teaches, The method of claim 10, wherein re-encapsulating further comprises: re-encapsulating the inner IP packet to form a new outer IP packet, the new outer IP packet including a source IP address comprising a first routing locator of the tunneling protocol that is assigned to the network node and a destination IP address comprising a second routing locator of the tunneling protocol that is dynamically assigned to a tunnel router configured in the UE (an embodiment of a service node operable with a service provider network is disclosed. The claimed embodiment comprises one or more processors and a persistent memory coupled thereto, wherein the persistent memory is configured to include instructions for executing the following acts: process a double-encapsulated data packet received from one of an ingress node and an egress node of the service provider network, the processing comprising removing an EID encapsulation and an RLOC encapsulation from the double-encapsulated data packet; forward the data packet to a service logic module configured to deliver a service; and re-encapsulate the data packet, upon delivery of service by the service logic module, and send the re-encapsulated data packet to one of the ingress node and the egress node based on optimizing a next service hop required in accordance with the service chaining policy.: [0009]; also  [0041]).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of Haddad to the method of WANG in order to provide encapsulation and decapsulation service in tunnel protocol/LISP. (Haddad, [0041], [0027]). The motivation would be to improve and enhance map-and-encapsulate for identifying various service chaining paths pursuant to the applicable chaining policies (Haddad, [0027]-[0028]). 

Regarding claim 13, WANG in view of Haddad teach claim 12 as above. Furthermore, Haddad teaches, The method of claim 12, the tunneling protocol comprises a Locator ID Separation Protocol (LISP), the UE having the tunnel router comprises a LISP Mobile Node (LISP-MN), the first routing locator comprises a first Routing Locator (RLOC) of the LISP, and the second routing locator comprises a second RLOC of the LISP (It should be appreciated that Loc/ID separation technologies can be implemented either in the network infrastructure or in the host itself. Examples of host-based separation technologies comprise ILNP (Identifier-Locator Network Protocol), HIP (Host Identity Protocol), SHIM6 (Site Multi-Homing by IPv6 Implementation), etc. An example of network-infrastructure-based separation technology is LISP or Locator/Identifier Separation Protocol, which is a "map-and-encapsulate" protocol standardized according to RFC 6830 specification, incorporated by reference herein: [0027], [0031]). 

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of Haddad to the method of WANG in order to provide encapsulation and decapsulation service in tunnel protocol/LISP. (Haddad, [0041], [0027]). The motivation would be to improve and enhance map-and-encapsulate for identifying various service chaining paths pursuant to the applicable chaining policies (Haddad, [0027]-[0028]). 

Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claims 6 and 7.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 5.

Claims 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over WANG in view of Haddad and further in view of KEMPF et al. (US 20150071053 A1; hereinafter as “KEMPF”).

Regarding claims 17/20, WANG in view of Haddad teaches claim 14 (or claim 18) as above.  The combination  does not explicitly disclose, wherein: the inner IP  packet has one or more virtual network headers which include an identifier of a virtual network and an identifier of a policy group associated with the group policy of the enterprise network fabric, 
the one or more processing elements are configured to process each one of the one or more IP packets of the IP traffic flow by: 
decapsulating the outer IP packet to reveal the inner IP packet having the one or more virtual network headers which include the identifier of the virtual network and the identifier of the policy group associated with the group policy of the enterprise network fabric, and 
re-encapsulating the inner IP packet to form a new outer IP packet, the new outer IP packet including a source IP address comprising a first routing locator of the tunneling protocol that is assigned to the mobile network - fabric network gateway and a destination IP address comprising a second routing locator of the tunneling protocol that is dynamically assigned to a tunnel router configured in the UE.  

KEMPF, in the same field of endeavor, discloses: the inner IP  packet has one or more virtual network headers which include an identifier of a virtual network and an identifier of a policy group associated with the group policy of the enterprise network fabric, 
the one or more processing elements are configured to process each one of the one or more IP packets of the IP traffic flow by: 
decapsulating the outer IP packet to reveal the inner IP packet having the one or more virtual network headers which include the identifier of the virtual network and the identifier of the policy group associated with the group policy of the enterprise network fabric, and 
re-encapsulating the inner IP packet to form a new outer IP packet, the new outer IP packet including a source IP address comprising a first routing locator of the tunneling protocol that is assigned to the mobile network - fabric network gateway and a destination IP address comprising a second routing locator of the tunneling protocol that is dynamically assigned to a tunnel router configured in the UE  (see fig. 18: Group ID, Group type: [0053]; IP package with IP address; QoS DiffServce Code Point: Virtual Network ID, VLAN Tag; MPLS Lables (i.e. Identifier of a group policy) :  [0086]-[0087], [0091]; IP header with address:  [0046]), wherein the identifier of the virtual network comprises a virtual extensible local area network (VXLAN) identifier (VNI) of a VXLAN, and wherein the identifier of the group policy comprises a scalable group tag (SGT) of a scalable group (see fig. 18: VLAN tags, MPLS labels: : [0052]; VLAN tags and MPLS labels fields contain an ordered list of VLAN tags and/or MPLS labels defining tunnels into which the packet needs to be routed. The VLAN priority bits and MPLS traffic class bits are included in the labels: [0086]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of KEMPF to the method of WANG in view of Haddad in order to provide encapsulation in a packet and forward it out to the physical port to which the virtual port is bound. (KEMPF, [0091]). The motivation would be to improve and enhance underutilization of server capacity (KEMPF, [0035]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411     

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411